Exhibit EXECUTION VERSION FOURTH AMENDMENT, dated as of March 19, 2008 (this “Amendment”) to the Credit Agreement (2006-B), dated as of December 15, 2006 (as heretofore amended, the “Agreement”), by and among AIRCASTLE LIMITED, an exempted company organized and existing under the laws of Bermuda (“Parent”), AIRCASTLE HOLDING CORPORATION LIMITED, an exempted company organized and existing under the laws of Bermuda (“AHCL”), AIRCASTLE IRELAND HOLDING LIMITED a limited liability company incorporated in Ireland (“AIHL”, and together with AHCL, the “Borrowers”), JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) and certain lenders from time to time parties thereto.Capitalized terms used but not otherwise defined in this Amendment shall have the meanings set forth in the Agreement and the rules of interpretation set forth therein shall apply to this Amendment. W I T N E S S E T H: WHEREAS, Parent, the Borrowers, the Lenders and the Administrative Agent are parties to the Agreement; WHEREAS, the Borrowers have requested that the Lenders amend the Agreement, as more fully described herein; and WHEREAS, the Lenders are willing to agree to such amendment, but only upon the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the mutual agreements herein contained and other good and valuable consideration, receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. Amendment to Section 1.1 of the Agreement. (a)Section 1.1 of the Agreement is hereby amended by amending and restating the following defined terms: (i)“Applicable Margin” means: (a)with respect to the Eurodollar Rate, 2.00%; and (b)with respect to the Base Rate, 1.00%; (ii)“Stated Termination Date” means December 11, 2008; and (iii)“Total Revolving Credit Commitment” means a principal amount equal to (a) on any date occurring before June 30, 2008, $150,000,000, (b) on any date occurring on or after June 30, 2008 to and including August 30, 2008, $100,000,000, (c) on any date occurring on or after August 31, 2008, to and including September 29, 2008, $80,000,000, (d) on any date occurring on or after September 30, 2008, to and including October 30, 2008, $60,000,000 and (e) on any date occurring on or after October 31, 2008, $40,000,000, in each case as may be reduced from time to time in accordance with Section (b)The following term is added to Section 1.1 of the Agreement: (i)“Fourth Amendment” means the Fourth Amendment dated as of March 19, 2008 to the Agreement, among Parent, the Borrowers, the Lenders and the Administrative Agent. (c) Exhibit A to the Agreement is amended and restated in its entirety as set forth in Exhibit A hereto. 2.
